Citation Nr: 1750223	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  00-06 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a cervical spine disorder, to include as secondary to the service-connected chronic lumbosacral strain and/or residuals of right hip stress fracture.

3.  Entitlement to an initial rating in excess of 40 percent for chronic lumbosacral strain.

4.  Entitlement to an initial rating in excess of 10 percent for residuals of right hip stress fracture.

5.  Entitlement to an initial rating in excess of 40 percent for sciatica of the right lower extremity.

6.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU). 

(The issue of service connection for a bilateral knee disorder is the subject of a separate decision; the issue of waiver of an overpayment will be the subject of a future decision).  


WITNESS AT HEARING ON APPEAL

The Veteran


REMAND

The Veteran had active military service from March 1988 to August 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the VA Regional Office (RO) in Newark, New Jersey and from the Appeals Management Center in Washington, District of Columbia.  Due to the location of the Veteran's current residence, jurisdiction of her appeal is with the RO in Winston-Salem, North Carolina.

In June 2005 and October 2008, the Veteran testified at hearings conducted before a Decision Review Officer (DRO) and a Veterans Law Judge (VLJ), respectively.  Transcripts of both hearings have been associated with the claims file.  The VLJ who held the 2008 hearing has since retired from the Board.  The Veteran was notified that they had retired and was offered the opportunity to have a new hearing.  The Veteran has declined to have a new hearing with regards to the issues in this appeal and has requested that the Board issue a decision immediately.  See July 2017 representative correspondence.  

As noted above, the issue of service connection for a bilateral knee disorder is the subject of separate decision.  The Veteran's representative in this appeal does not represent her in the appeal of that issue.  See, e.g., December 2016 correspondence.  Consequently, that issue will be addressed separately.  Additionally, the representative also does not represent the Veteran with respect to the issue of waiver of an overpayment that will be the subject of a future decision.  Id.  The Veteran has elected to have a hearing before a VLJ with regards to that issue.  See, e.g., July 2017 representative correspondence.  As such, the appeal of the waiver claim will be the subject of a future decision.  

This appeal has a long procedural history, which will not be addressed for the sake of brevity.  Mostly recently, it was remanded by the Board for further development in March 2013.  For the reasons set forth below, another remand is necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

Regrettably, another remand is necessary.  A review of the record shows that the Veteran receives disability benefits from the Social Security Administration (SSA) due, in part, to an acquired psychiatric disorder.  See March 2004 SSA decision (received in June 2005).  The SSA decision also shows that the Veteran claimed arthritis.  However, her complete SSA records have not been obtained.  As these records appear to be relevant to the issues on appeal, a remand is necessary to obtain them.

Also, with regards to the Veteran's lumbar spine and right hip disabilities, the Board must reconsider these claims in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations of musculoskeletal disabilities include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  
The Board has reviewed the Veteran's most recent VA examination findings, from January 2015 and October 2015, and concludes that these findings do not meet the specifications of Correia.  The examinations contain range of motion testing for active motion, but not in passive, weight-bearing, and nonweight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  Further examination is thus necessary under 38 C.F.R. § 3.159(c)(4).  As the examination findings for the lumbar spine may be pertinent to the sciatica of the right lower extremity, the Board concludes that this claim should also be remanded.  Similarly, the claim of entitlement to TDIU is also intertwined and must be remanded.  

Additionally, the Veteran reported surgery scheduled for August 2016 for her lumbar spine.  See July 2016 statement.  Records pertaining to this surgery should be obtained on remand.  

Furthermore, in remanding the initial rating claims, the Board observes that these appeals date back to February 1992.  The Veteran's representative has argued that, with regards to the right lower extremity, if a higher rating cannot be granted, than a retrospective opinion pursuant to Chotta v. Peake, 22 Vet. App. 80 (2008) was warranted.  See January 2017 correspondence.  At no time during this appeal have any retrospective opinions as to the severity of the Veteran's lumbar spine, right hip, and right lower extremity disabilities been obtained.  As a remand is necessary, the Board concludes that retrospective opinions would be beneficial.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder the SSA records pertaining to the Veteran's receipt of benefits, to include the medical records used in support of her claim.  All attempts to obtain these records should be documented in the claims folder.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are Federal records, if they cannot be located or no such records exist, the Veteran should be notified in writing.
   
2.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that she may have received from the Durham VA Medical Center and any other VA facilities; records for lumbar spine surgery in 2016; and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, she should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Accord the Veteran appropriate VA examination(s) to determine the severity of the service-connected lumbar spine, right hip, and right lower extremity disabilities.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner(s) for review in connection with the examination(s).  

The examiner(s) is requested to report all pertinent manifestations and symptomatology of the service-connected lumbar spine, right hip, and right lower extremity disabilities.  

A) For the lumbar spine and sciatica of the right lower extremity, the examiner should: 

i) Address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing, and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.

ii) Discuss any associated ankylosis (favorable or unfavorable) of the Veteran's entire spine, as well as the frequency (in the past 12 months) of any incapacitating episodes.  See 38 C.F.R. § 4.71a, Note 1 following Diagnostic Code 5243 [an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) that requires bed rest prescribed by a physician and treatment by a physician].  

iii) Discuss any associated objective neurological abnormalities that are the result of the Veteran's service-connected thoracolumbar spine disability.  The examiner should identify the nerves affected and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe" incomplete paralysis or complete paralysis.

iv) To the extent possible, provide a retrospective medical opinion regarding the severity of the lumbar spine and right lower extremity disabilities dating back to February 1992.  Such opinion should consider the Veteran's ranges of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  The opinion should also consider the symptomatology of any associated neurologic abnormalities, to include whether the symptomatology of the right lower extremity disability is best characterized as "slight," "moderate," "moderately severe," or "severe" incomplete paralysis or complete paralysis.

v) Discuss the impact on the Veteran's ability to gain and retain substantially gainful employment dating back to February 1992.

A complete rationale should be given for all opinions and conclusions expressed.  

B) For the right hip, the examiner should:

i) Address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing, and nonweight-bearing, in comparison with the other hip.  The examination report must confirm that all such testing has been made and reflect those testing results.

ii) Discuss thigh impairment, to include whether there is limitation of rotation, cannot toe-out more than 15 degrees; limitation of adduction, cannot cross legs; and limitation of abduction, motion lost beyond 10 degrees.  The examiner should also note the presence of any ankylosis.

iii) To the extent possible, provide a retrospective medical opinion regarding the severity of the right hip disability dating back to February 1992.  Such opinion should consider the Veteran's ranges of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  

iv) Discuss the impact on the Veteran's ability to gain and retain substantially gainful employment dating back to February 1992.

A complete rationale should be given for all opinions and conclusions expressed.  
4.  Then, after ensuring that the requested opinions and examinations comply with the remand specifications, and after any further development deemed necessary, readjudicate the Veteran's claims.  In readjudicating the Veteran's lumbar spine claim, the AOJ must consider the different rating criteria in effect for rating the spine during this appeal period.  If any benefit remains denied, the Veteran and her representative should be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Barstow, Counsel

Copy mailed to:  Daniel G. Krasnegor, Attorney at Law

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




